Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 and 10 – 18 of U.S. Patent No. 10,902,172.

Regarding claim 1 (similar as claim 9 of instant application compares to claim 11 of patent 10,902,172), 
Claim 1 of instant application
Claim 1 of patent 10,902,172
    1. A system for automatic re-localization of a handheld scanning device in a previously mapped environment, the system comprising: 

a light source, an image sensor and a controller, the light source steers a beam of light within a first plane to illuminate object points in the environment, the image sensor is arranged to receive light reflected from the object points, and the controller being operable to determine a distance value to at least one of the object points; and 
one or more processors operably coupled to the 2D scanner, the one or more processors being responsive to non-transitory executable instructions for performing operations comprising: 
determining a current location of the 2D scanner in the environment relative to a location in a previously generated 2D image of the environment that was 
generating a new 2D image of at least a subset of the environment, the at least a subset of the environment comprising the current location of the 2D scanner and at least one other location in the environment; and 
combining overlapping portions of the previously generated 2D image and the new 2D image.



a light source, an image sensor and a controller, the light source steers a beam of light within a first plane to illuminate object points in the environment, the image sensor is arranged to receive light reflected from the object points, the controller being operable to determine a distance value to at least one of the object points; and an inertial measurement unit fixedly coupled relative to the 2D scanner and having a first sensor, the inertial measurement unit generating a signal in response a change in position or orientation of the housing, the first sensor having a first characteristic; 

determining a current location of the 2D scanner in an environment relative to a location in a previously generated 2D image of the environment that was created based at least in part on an image of a non-digital floorplan; 
generating a new 2D image of at least a subset of the environment based at least in part in response to a signal from the first sensor, the at least a subset of the environment comprising the current location of the 2D scanner and at least one other location in the environment; and 
combining overlapping portions of the previously 


The claim 1 of instant application is broader than limitation of the claim 1 of patent 10,902,172 (similar as to claim 9 of instant application compares to claim 11 of patent 10,902,172).

Claims 2 – 8 and 10 – 16 of instant application are corresponding to claims 2 – 7, 10 and 12 – 18 of patent 10,902,172, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narang et al. (US Patent Application Publication 2018/0204338), hereinafter referred as Narang, in view of Do (US Patent Application Publication 2015/0149133).

Regarding claim 1, Narang discloses a system for automatic re-localization of a handheld scanning device ([0028], handheld scanner) in a previously mapped environment (Fig. 1), the system comprising: 
Fig. 1, #116) comprising: 
a light source, an image sensor and a controller (Fig. 1, #116, Lidar has a light source, an image sensor and a controller), the light source steers a beam of light within a first plane to illuminate object points in the environment (Fig. 1, #116, Lidar has a light source), the image sensor is arranged to receive light reflected from the object points (Fig. 1, #116, Lidar has an image sensor), and the controller being operable to determine a distance value to at least one of the object points (Fig. 1, #116, Lidar has a controller to determine a distance value to object); and 
one or more processors (Fig. 1, #124) operably coupled to the 2D scanner, the one or more processors being responsive to non-transitory executable instructions for performing operations comprising: 
determining a current location of the 2D scanner in the environment relative to a location in a previously generated 2D image of the environment that was created ([0035], GPS coordinates obtained from a GPS sensor 209; [0041], the device can be move around at multiple locations; [0071], the system may monitor the location of the robotic system; it is apparent that device current location relative to a location in a previously generated 2D image (for a merge) can be determined); 
generating a new 2D image of at least a subset of the environment, the at least a subset of the environment comprising the current location of the 2D scanner and at least one other location in the environment (abstract, [0013, 0026, 0047 – 0050, 0065, 0070 – 0074], generate a new frame of 2D image for combining); and 
combining overlapping portions of the previously generated 2D image and the new 2D image (abstract, [0013, 0041- 0043, 0047 – 0050, 0065, 0070 – 0074], combining current frame with a previous frame by matching feature points). 
However, Narang fails to explicitly disclose wherein location is determined based at least in part on an image of a non-digital floorplan.    
However, in a similar field of endeavor Do discloses an apparatus for generating assistance data with a floor plan (abstract). In addition, Do discloses that a location is determined based at least in part on an image of a non-digital floorplan ([0035], blue print floor plan; [0047], determine a position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Narang, and determine locations based at least in part on an image of a non-digital floorplan. The motivation for doing this is that location can be referenced more accurately so that the application of Narang can be extended.
 
Regarding claim 7 (depends on claim 1), Do discloses the system wherein the floorplan is a floorplan of a building (Figs. 3 and 4).  

Claims 9 and 15 are corresponding to claims 1 and 7, respectively, thus, they are rejected for the same reason as claims 1 and 7.

Claims 2 – 5 and 10 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narang in view of Do, and in further view of Klusza et al. (US Patent Application Publication 2014/0225985, IDS), hereinafter referred as Klusza.

Regarding claim 2 (depends on claim 1), Narang in view of Do fails to explicitly disclose the system wherein the determining comprises: 
computing virtual scan data based at least in part on a point of view of the location in the previously generated 2D image of the environment; obtaining current scan data from the 2D scanner at the current location; comparing the virtual scan data to the current scan data; and based on the virtual scan data not matching the current scan data: 31P1497-US-CON1 (FA00887USC) modifying the point of view of the location in a previously generated 2D image of the environment; and repeating the computing, obtaining, and comparing. 
However, in a similar field of endeavor Klusza discloses a system for real-time processing using a handheld device (abstract). In addition, Klusza discloses that computing virtual scan data ([0041, 0047, 0054] AR as virtual data) based at least in part on a point of view of the location in the previously generated 2D image of the environment (Fig. 4A, step 406, [0063], The current camera pose is predicted 406 using the final estimated pose from the last iteration (previously mapped environment)); obtaining current scan data from the 2D scanner at the current location (Fig. 4A, step 408 - 409, [0063], the current RGB-D frame is (generated) for aligning with N existing keyframes; also Fig. 4C, step 463, [0066]); comparing the virtual scan data to the current scan data (Fig. 4C, step 464, [0066 - 0067], compare with criteria); and based on the virtual scan data not matching the current scan data: 31P1497-US-CON1 (FA00887USC) modifying the point of view of the location in a previously generated 2D image of the environment ([0066 - 0067], If the criteria not met, the process goes directly to steps 467; step 467 is to request and load new RGB-D frame from the sensor (modifying the point of view of the location in a previously generated 2D image of the environment)); and repeating the computing, obtaining, and comparing (Fig. 4D, [0066 - 0068]; the process may be repeated 490 as often as desired for better alignment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Narang in view of Do, and computing virtual scan data based at least in part on a point of view of the location in the previously generated 2D image of the environment; obtaining current scan data from the 2D scanner at the current location; comparing the virtual scan data to the current scan data; and based on the virtual scan data not matching the current scan data: 31P1497-US-CON1 (FA00887USC) modifying the point of view of the location in a previously generated 2D image of the environment; and repeating the computing, obtaining, and comparing. The motivation for doing this is that the application of Narang can be extended to augment reality field.

Regarding claim 3 (depends on claim 2), Klusza discloses the system wherein the virtual scan data matches the current scan data when the virtual scan data is within a threshold value of the current scan data (Fig. 4C, step 464, [0066 - 0067], compare with criteria).  

Regarding claim 4 (depends on claim 2), Klusza discloses the system wherein the repeating is performed until the virtual scan data matches the current scan data (Fig. 4D, [0066 - 0068]; the process may be repeated 490 as often as desired for better alignment).  

Regarding claim 5 (depends on claim 1), Narang in view of Do fails to explicitly disclose the system wherein the system further comprises a mobile computing device coupled to the 2D scanner, and the current location of the 2D scanner relative to a location in the previously generated 2D image is determined by an augmented reality application executing on the mobile computing device.  
However, in a similar field of endeavor Klusza discloses a system for real-time processing using a handheld device (abstract). In addition, Klusza discloses the system further comprises a mobile computing device ([0004, 0086, 0097], mobile device) coupled to the 2D scanner (Fig. 1, #102, [0037, 0072, 0073, 0084], 2D image), and the current location of the 2D scanner relative to a location in the previously generated 2D image is determined (Fig. 4A, step 406, [0063], The current camera pose is predicted 406 using the final estimated pose from the last iteration (relative to a location previously generated environment). A pose is a camera position and orientation in space) by an augmented reality application executing on the mobile computing device ([0041, 0047, 0054], AR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Narang in view of 

Claims 10 – 13 are corresponding to claims 2 – 5, respectively, thus, they are rejected for the same reason as claims 2 – 5.

Claims 6, 8, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narang in view of Do, and in further view of Randolph (US Patent Application Publication 2017/0091885).

Regarding claim 6 (depends on claim 1), Narang in view of Do fails to explicitly disclose the system wherein the image of the non-digital floorplan is a photograph.  
However, in a similar field of endeavor Randolph discloses an apparatus for improving property inspection management (abstract). In addition, Randolph discloses that the image of the non-digital floorplan is a photograph (Fig. 4A, also [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Narang in view of Do, and the image of the non-digital floorplan is a photograph. The motivation for doing this is that various format of floorplan can be utilized so that the application of Do can be extended.

 wherein the image of the non-digital floorplan ([0035], blue print floor plan).
	However, Narang in view of Do fails to explicitly disclose the system wherein the image of the floorplan includes an image of a scale adjacent the floorplan.  
However, in a similar field of endeavor Randolph discloses an apparatus for improving property inspection management (abstract). In addition, Randolph discloses that the image of the floorplan includes an image of a scale adjacent the floorplan (Fig. 4B – 4D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Narang in view of Do, and the image of the floorplan includes an image of a scale adjacent the floorplan. The motivation for doing this is that scale of the floorplan can help user for sizing each unit so that the application of Do can be extended.

Claims 14 and 16 are corresponding to claims 6 and 8, respectively, thus, they are rejected for the same reason as claims 6 and 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the 
/QIAN YANG/Primary Examiner, Art Unit 2668